           Case 3:18-cv-00452-LRH-CBC Document 20 Filed 03/19/19 Page 1 of 2



1    MARK MAUSERT
     Nevada State Bar No. 2398
2    CODY OLDHAM
3    Nevada State Bar No. 14594
     729 Evans Avenue
4    Reno, Nevada 89512
     (775) 786-5477 Telephone
5    (775) 786-9658 Facsimile
     mark@markmausertlaw.com
6

7    Attorneys for Plaintiff

8                                   UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10
      MARK LEISER,                                       Case No.: 3:18-cv-00452-LRH-CBC
11
                                    Plaintiff,
12                   vs.                                 STIPULATION FOR DISMISSAL WITH
13                                                       PREJUDICE
      CHURCHILL COUNTY SCHOOL DISTRICT
14    and DOES I-X,                                            AND ORDER THEREON
15                                  Defendants.
                                                    //
16

17            Plaintiff, MARK LEISER, and Defendant, CHURCHILL COUNTY SCHOOL DISTRICT, by
18   and through their respective counsel of record, hereby stipulate and respectfully request an order
19   dismissing the entire action with prejudice.
20   ///
21   ///
22   ///
23   ///
24   ///
25   //
26   //
27   //
28
        Case 3:18-cv-00452-LRH-CBC Document 20 Filed 03/19/19 Page 2 of 2



1

2
              Each party shall bear its own costs and fees for the claims dismissed by this Stipulation and
3
     Order.
4
     Dated: March 19, 2019.                         Dated: March 19, 2019.
5    LAW OFFICE OF MARK MAUSERT                     ERICKSON, THORPE & SWAINSTON
6
     /s/ Mark Mausert                               /s/ Rebecca Bruch
7     MARK MAUSERT                                  REBECCA BRUCH, ESQ.
      CODY OLDHAM
8                                                   Attorney for Defendant
     Attorneys for Plaintiff
9

10

11

12                                                          IT IS SO ORDERED.
13                                                          DATED
                                                            Dated thisthis 20thday
                                                                        _____   dayof
                                                                                    of___________,
                                                                                       March, 2019 2019.
14

15

16
                                                            _______________________________________
17                                                          UNITED
                                                            LARRY R.STATES
                                                                      HICKSMAGISTRATE JUDGE
                                                            UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26

27

28
                                                       2.
